Order of disposition, Family Court, Bronx County (Robert R. Reed, J.), entered on or about November 17, 2009, which adjudicated appellant a juvenile delinquent upon a fact-finding determination that he committed acts which, if committed by an adult, would constitute the crimes of obstructing governmental administration in the second degree and resisting arrest, and placed him on probation for 12 months, unanimously affirmed, without costs.
The court’s finding was based upon legally sufficient evidence. There is no basis for disturbing the court’s determinations regarding credibility. Two officers observed appellant punch another individual in the face, apparently for no reason. When the officers identified themselves and tried to investigate appellant’s conduct, he fled, ignoring the officers’ directives to stop, and he struggled when they caught up with him. We conclude that there was sufficient physical interference with an official police function to constitute obstructing governmental administration (see Matter of Luis L., 58 AD3d 543 [2009]). Since appellant’s arrest for obstructing governmental administration was authorized, his struggle to avoid being handcuffed constituted resisting arrest. Concur—Mazzarelli, J.P., Moskowitz, DeGrasse, Abdus-Salaam and Manzanet-Daniels, JJ.